


110 HR 5871 IH: Ludlow Massacre National Historic

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5871
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the Ludlow Massacre National Historic
		  Landmark in the State of Colorado, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ludlow Massacre National Historic
			 Landmark Act.
		2.FindingsCongress finds that—
			(1)the 1913–1914
			 Colorado coal strike was 1 of the most visible and violent labor conflicts of
			 the early 20th century;
			(2)the coal strike
			 began in September 1913, when coal miners walked out of southern Colorado coal
			 mines to protest for—
				(A)higher
			 wages;
				(B)enforcement of
			 State mining and labor laws; and
				(C)union
			 recognition;
				(3)striking miners
			 and their families, evicted from company towns, lived in tent colonies,
			 including the Ludlow Tent Colony, near the entrances to the canyons that led to
			 the mines;
			(4)on April 20, 1914,
			 a day-long battle between strikers and the Colorado National Guard erupted at
			 the Ludlow Tent Colony, which resulted in multiple deaths, including the deaths
			 of 2 women and 11 children who were trapped in a shelter under a tent that was
			 engulfed in flames when the colony was set on fire;
			(5)in response to the
			 violence, President Woodrow Wilson dispatched the United States Army to the
			 strike zone;
			(6)the United Mine
			 Workers of America declared an end to the strike on December 10, 1914;
			(7)the events of
			 April 20, 1914—
				(A)were dubbed the
			 Ludlow Massacre; and
				(B)stirred national
			 outrage, including protests by citizens and investigations by Congress and the
			 U.S. Commission on Industrial Relations;
				(8)following the
			 Ludlow Massacre, the Colorado Fuel and Iron Company, the largest coal producer
			 in southern Colorado, undertook several actions, including—
				(A)launching the first
			 major public relations campaigns by a company in the history of the United
			 States; and
				(B)creating a company
			 union, which was outlawed in 1935 under the National Labor Relations Act (29
			 U.S.C. 191 et seq.);
				(9)the 1913–1914
			 Colorado coal strike and the Ludlow Massacre have been, and continue to be, the
			 focus of historical and archaeological inquiries, including a book by the
			 Honorable George McGovern and Herbert Guttridge entitled The Great
			 Coalfield War;
			(10)since the 1918
			 dedication of the Ludlow Massacre Memorial at the Ludlow Tent Colony Site, the
			 United Mine Workers of America has—
				(A)maintained the
			 Ludlow Massacre Memorial; and
				(B)held an annual
			 memorial service to honor the memory of the people who died in the
			 strike;
				(11)the Ludlow
			 Massacre Memorial continues to function as a site of memory, at which thousands
			 of visitors from around the world record their reactions as well as personal
			 and family stories of the 1913–1914 strike; and
			(12)the Ludlow Tent
			 Colony Site has been listed on the National Register of Historic Places in
			 recognition of—
				(A)the national
			 significance of the history of the site;
				(B)the importance of
			 the site as a memorial site; and
				(C)the archaeological
			 resources of the site.
				3.DefinitionsIn this Act:
			(1)LandmarkThe
			 term Landmark means the Ludlow Massacre National Historic
			 Landmark designated by section 4(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Colorado.
			4.Ludlow massacre
			 national historic landmark
			(a)DesignationThe
			 Ludlow Tent Colony Site in Las Animas County, Colorado, as listed on the
			 National Register of Historic Places, is designated as the Ludlow
			 Massacre National Historic Landmark.
			(b)AdministrationConsistent
			 with part 65 of title 36, Code of Federal Regulations (or successor
			 regulations), designation of the Ludlow Tent Colony Site as a National Historic
			 Landmark shall not prohibit any actions that may otherwise be taken by the
			 owner of the Landmark with respect to the Landmark under Federal law (including
			 regulations).
			(c)Cooperative
			 agreements
				(1)In
			 generalThe Secretary, in consultation with the State, may enter
			 into cooperative agreements with appropriate public or private entities for the
			 purposes of—
					(A)protecting
			 historic resources at the Landmark; and
					(B)providing
			 educational and interpretive facilities and programs at the Landmark for the
			 public.
					(2)Technical and
			 financial assistanceThe Secretary may provide technical and
			 financial assistance to any entity with which the Secretary has entered into a
			 cooperative agreement under paragraph (1) to carry out the cooperative
			 agreement.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
